DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of group I, with transverse, reading on Claims 1-11 is acknowledged. Although applicant argument is acknowledged, the restriction requirement is withdrawn since the unity of invention rule applies in the instant application instead of the grouping provided in the restriction requirement issued 02/05/2021.
	Accordingly, Claims 12-21 reading on group II is rejoined and the restriction requirement is withdrawn.  Claims 1-21 are examined on the merit.

 Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “lead soldered on said bonding pad” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13-15 recites the limitation “said groove” in claims’ body.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the “said groove” limitation to be equivalent to the “opening” of Claim 12. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steimle et al. (US 2015/0375995), (hereinafter, Steimle).
 
RE Claim 12, Steimle discloses a MEMS assembly, comprising:
a sensor chip 100, comprising a first bonding layer 112 “metal bond anchor” on its first surface and an opening 109/309 penetrating through said sensor chip 100, referring to FIG. 2 [0012];
a circuit  chip 200 comprising a second bonding layer 212 “metal bond anchor” and a bonding pad 210/212 on its first surface, referring to FIG. 3 [0012],
wherein, said first bonding layer 112 and said second bonding layer 212 contact with each other and are bonded together, referring to FIG. 4, and said bonding pad 210/212 is exposed by said opening, referring to FIG. 7.
RE Claim 13, Steimle discloses a MEMS assembly, wherein said “groove” opening 109/309 has a lateral dimension greater than that of said bonding pad 210/212, referring to FIG. 7.
RE Claim 18, Steimle disclose a MEMS assembly, wherein said sensor chip further comprises a sensor “gyroscope with a proof-mass 110D” [0008] located in an 
RE Claim 19, Steimle disclose a MEMS assembly, wherein each of said first bonding layer 112 and said second bonding layer 212 is made of any one selected from a group consisting of silicon, glass, metal and alloy [0012].
RE Claim 21, Steimle disclose a MEMS assembly, wherein said MEMS assembly is any one selected from a group consisting of an accelerometer, a gyroscope, and a silicon condenser microphone [0010].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaping (CN-103818868), with the machine translation attached, (hereinafter, Yaping) in view of Steimle et al. (US 2015/0375995), (hereinafter, Steimle).

RE Claim 1, Yaping discloses a manufacturing method of a MEMS assembly, comprising:
forming a groove 1a on a sensor chip “1/5”, referring to FIG. 3. It is the examiner position that the combined MEMS substrate 5 and cap substrate 1A is functionally equivalent to the sensor chip;
forming a bonding pad 9 on a base chip 11, referring to FIG. 5;
bonding said sensor chip “1/5” and said base substrate 11 together to form a bonding assembly by a bonding process, using  solder bonding through the solder layer 7, referring to FIG. 6;
performing a first dicing “cutting” process at a first position of said sensor chip to penetrate through said sensor chip to said groove 1a, referring to FIG. 8 [0043];
performing a second dicing process at a second position of said sensor chip to penetrate through said sensor chip “1/5” and said base substrate 11, for obtaining an individual MEMS assembly by singulating said bonding assembly [0044],
wherein location of said groove 1a corresponds to a position of said bonding pad 9, and an opening is formed in said sensor chip to expose said bonding pad while said second dicing process is performed, referring to FIGS. 8 and 9.
Yaping does not disclose explicitly that the base substrate is a circuit chip.
However, in the same field of endeavor, Steimle discloses an integrated MEMS structure, wherein a circuit chip 200 is bonded to a sensor chip 100, with an exposed bonding pad 212 that is formed on the substrate 201 of the circuit chip 200, referring to FIG. 1 [0012].
Steimle disclosure as the base substrate of Yaping’s integrated MEMS structure, in order to achieve a smart MEMS integrated structure  
RE Claim 2, Yaping discloses a manufacturing method, wherein said groove 1a has a lateral dimension greater than that of said bonding pad 9, referring to FIGS. 8 and 9.
RE Claim 3, Yaping discloses a manufacturing method, wherein said bonding pad 9 comprises a first side edge and a second side edge opposite to each other, and a distance from each one of said first side edge and said second side edge to an edge of said groove.
Yaping does not discloses the distance is greater than or equal to 20 microns.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed distance, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 5, Yaping does not disclose a manufacturing method, wherein said groove has a depth of 50 microns to 100 microns.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed distance, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine 
RE Claim 6, Yaping does not disclose a manufacturing method, further comprising: 
before said first dicing process, thinning at least one of a first substrate of said sensor chip and a second substrate of said circuit chip, such that a total thickness of said bonding assembly ranges from 400 microns to 500 microns.
However, in the same field of endeavor, Steimle discloses an integrated circuit MEMS structure, wherein either before or after bonding the first MEMS wafer device 100 and the first cap wafer structure 200, the monocrystalline semiconductor wafer substrate 101 may be thinned to a thickness of about 25 micron.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, thinning at least one of a first substrate of said sensor chip and a second substrate of said circuit chip, such that a total thickness of said bonding assembly of specific thickness in order to achieve thin profile of the integrated packaged MEMS device. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed thickness, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
 RE Claim 7, Yaping discloses a manufacturing method, wherein said sensor chip “1/5” further comprises a sensor “motion sensor/MEMS structure” 5b, and by said 
RE Claim 8, Yaping discloses a manufacturing method, wherein said bonding process comprises any one of a silicon-glass electrostatic bonding process, a silicon-silicon direct bonding process, a metal thermo-compression bonding process, and a metal solder bonding process.
 RE Claim 10, Yaping discloses a manufacturing method, wherein each one of said first dicing process and said second dicing process comprises a mechanical dicing process by use a dicing blade [0043] or a laser dicing process by use of a laser beam.
RE Claim 11, Yaping does not disclose a manufacturing method, further comprising: 
after said second dicing process, soldering a lead on said bonding pad, wherein said bonding pad is adjacent to a sidewall of said opening.
However, examiner takes an Official Notice that soldering a lead on said bonding pad is well-known in the art. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the well-known lead bonding process to said bonding pad adjacent to a sidewall of the said opening in order to connect the circuitry to the sensor chip.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaping (CN-103818868), with the machine translation attached, (hereinafter, Yaping) in view of Steimle et al. (US 2015/0375995), (hereinafter, Steimle) and in further view of Tsai et al. (US 2015/0357375), (hereinafter, Tsai).

RE Claim 9, Yaping does not discloses a manufacturing method, wherein said bonding process is an aluminum germanium eutectic bonding process.
However, in the same field of endeavor, Tsai discloses a CMOS/MEMS integrated device, wherein the bond between CMOS wafer 102 and MEMS wafer 104 is created through the silicon stand-offs 112 using an aluminum-germanium eutectic bond [0066].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use the well-known aluminum-germanium eutectic bond of Tsai for bonding base substrate and sensor’s chip of Yaping, in order to achieve lower temperature and better bond strength.

Claim 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steimle et al. (US 2015/0375995), (hereinafter, Steimle).

RE Claim 14, Steimle discloses a MEMS assembly, wherein said bonding pad 210/212 comprises a first side edge and a second side edge opposite to each other, and a distance from each one of said first side edge and said second side edge to an edge of said groove.
Steimle does not discloses the distance is greater than or equal to 20 microns.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed distance, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine 
RE Claim 15, Steimle does not disclose a MEMS assembly, wherein a first position corresponding to said first dicing process is at a vertical distance greater than or equal to 20 microns from said first side edge and a second position corresponding to a second dicing process is at a vertical distance greater than or equal to 20 microns.
It is noted that “…said first dicing process is at a vertical distance greater than or equal to 20 microns from said first side edge and a second position corresponding to a second dicing process…..” is a product by process limitation and only structural features resultant form the process, if any, are limitations given weight in the prior art analysis, In re Thorpe, 227 USPQ 964, 966.  It is the examiner position that the structure results from first and second dicing process is structurally the same as the same integrated/stacked MEMS device of Steimle. Furthermore, the vertical distance greater than or equal to 20 microns was not disclosed by Steimle, however, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to  the claimed vertical distance for Steimle’s device, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 16, Steimle does not disclose a MEMS assembly, wherein said groove “opening” has a depth of 50 microns to 100 microns.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed distance, absent unexpected results, since 
RE Claim 17, Steimle does not disclose a MEMS assembly, wherein a total thickness of said MEMS assembly is from 400 microns and 500 microns.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed distance, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 20, Steimle discloses a MEMS assembly, further comprising: bonding pad is adjacent to a sidewall of said opening.
Steimle does not disclose a MEMS assembly, further comprising: 
soldering a lead on said corresponding bonding pad, wherein said bonding pad is adjacent to a sidewall of said opening.
It is noted that “…soldering a lead on said corresponding bonding pad…..” is a product by process limitation and only structural features resultant form the process, if any, are limitations given weight in the prior art analysis, In re Thorpe, 227 USPQ 964, 966.   
Furthermore, examiner takes an Official Notice that soldering a lead on said bonding pad is well-known in the art. 
.
 
Allowable Subject Matter
Claim(s) 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898